Memorandum by the Court. Appeal from an interlocutory judgment that defendant account to plaintiff for royalties under the contract in issue. No reason appears for resorting to inference or extrinsic proof to ascertain the supposed intent, asserted by plaintiff, of the relatively simple and unambiguous contract, prepared by plaintiff’s assignor’s lawyer who was, in fact, his brother. It is clear that all royalties due according to the express terms of the contract have been paid. The question of damages for a possible breach of the agreement in some other particular is not before us in this action brought for an accounting. Judgment reversed, on the law and the facts, and complaint dismissed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.